Title: Report on Mission To Inform States of Financial Crisis, [22 May] 1782
From: Madison, James
To: 


Editorial Note
The background of this report has already been presented (Motion To Inform States of Financial Crisis, 20 May 1782, and its headnote and n. 3). JM prefaced the text of the report with these words, “The Committee appointed to confer with the Superintendt of Finance on the subject of his letter of the  day of  report.” Except for two interlineations in a hand which at least closely resembles JM’s, the rest of the report was written by John Rutledge. Robert Morris had pointed out to the committee that although every state was delinquent in meeting its financial obligation to Congress, the amounts owed and the steps being taken to pay what was owed varied greatly from state to state. Rejecting his proposed circular letter to the executives of the states, which he had submitted to Congress on 17 May, the committee recommended the adoption of the alternative proposal he had made (Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 357, n. 5).
 
[22 May 1782]
The Committee appointed to confer with the Superintendt of Finance on the subject of his letter of the  day of  report—That they have confer’d with the Superintendt. of Finance on the subjt. refer’d to them, &; from the Informn. recd. on this Confere. they find that some of the States have not passed Laws for levying any part of the Quota of the Contl. Estimate for this year—that some others have passed Acts for raising only a part of such Quotas; & that others have passed Laws for raising the whole, but at distant Periods, & that several of such Laws are in some respects, defective. your Comme apprehend that a circular Letter to each of the States, being inapplicable to their different Cases, is improper, but it appears to your Comme absolutely necessary that the most effectual Means be used for obtaining a general Compliance with the Requisitions of Congress.
Therefore your Comme recommend that [Mr Montgomery & Mr Root be appointed to repair to the states eastward of this & that Mr Rutledge & Mr Clymer proceed to the] States [to the southward] to make such Representations, as are best adapted to their respective Circumstances, & the present Situation of of publick affairs, & as may induce them to carry the Requisitions of Congress, into Effect, with the greatest dispatch & That the persons so to be sent confer with the Superintendt. of Finance, the Secretary at War, & the Secretary of foreign Affairs, who are authorised to commt. to them, such Informn:, from their respective departments, as may be most conducive to the End proposed.
